t c memo united_states tax_court david taylor enterprises inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date lawrence sherlock and juan f vasquez jr for petitioner derek b matta for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies of dollar_figure for and dollar_figure for in petitioner’s federal income taxes the issue to be decided is whether losses realized 1all amounts have been rounded to the nearest dollar 2petitioner’s tax_year ended june on the sale of classic cars during the years at issue are capital or ordinary losses under sec_1221 resolution of this issue depends on whether the classic cars were held primarily_for_sale_to_customers in the ordinary course of business or were held instead for investment purposes we hold that petitioner held the classic cars for sale to customers findings_of_fact the parties have stipulated some facts the stipulation of facts and accompanying exhibits are incorporated by this reference and are so found david taylor enterprises petitioner is an affiliated_group_of_corporations that files consolidated income_tax returns see sec_1501 the common parent of the affiliated_group is david taylor enterprises inc dte until his death david taylor sr mr taylor owned all the shares of dte dte’s principal_place_of_business was houston texas at the time it filed the petition david taylor cadillac cars were mr taylor’s love and passion and he was involved in the car business throughout his life when he was a child mr taylor’s father was an oldsmobile-cadillac dealer in port 3all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated arthur texas from until his untimely death in mr taylor was a car dealer and engaged in the trade_or_business of selling cars mr taylor was also a member of the houston auto dealers association the texas auto dealers association and the national auto dealers association in mr taylor sold a buick dealership in beaumont texas and a year later acquired the right from general motors to open a cadillac dealership in houston texas known as david taylor cadillac the dealership the dealership was one of the largest cadillac dealers in the world and was at the time of trial a subsidiary of petitioner the dealership is the main focus of our case the dealership owned new used and classic cars the new and used cars were located in houston texas while the classic cars were located in galveston texas classic cars the dealership began to acquire classic cars in initially the dealership purchased a cadillac roadster for dollar_figure the dealership then purchased two classic cars in the mid-1980s a ford roadster and a ford victoria that came as kits and required assemblage after the initial purchases the dealership acquired additional classic cars 4classic cars are cars whose model_year is generally or before the dealership applied for exhibition license plates for its classic cars indicating the cars were at least years old either by purchase exchange of one classic car for another or as trade-ins from new car customers to reduce the purchase_price of a new cadillac or buick the dealership’s purpose in acquiring the classic cars was to enhance their value by restoring them and selling them at a premium price the dealership viewed potential buyers of the classic cars as a select group of mostly wealthy classic car enthusiasts and designed a strategy to reach them the dealership’s strategy involved building the dealership’s reputation as a source of high quality classic cars by entering the cars in auctions auto shows classic car competitions and displaying them at promotional events for the dealership or third parties for instance the classic cars were displayed at events frequented by wealthy individuals like the alley theatre and the annual lakewood yacht club wooden keels and classic wheels event the classic cars were also prominently advertised in brochures booklets newspapers and magazine articles and a placard describing each car was also placed on each vehicle potential buyers of the classic cars were directed to mr taylor or a broker the dealership hired after mr taylor died 5the classic cars were insured and the insurance_policy covered all owned antique classic and special interest cars held_for_sale by the insured the classic cars were also taxed by local property taxing authorities as motor_vehicle inventory until his death mr taylor personally negotiated the sales of the classic cars to command a premium price for the classic cars a priority for the dealership and mr taylor the classic cars had to be restored to classic condition maintained and driveable at any time by potential customers restoring the cars involved a long process of fundamentally rebuilding the car to near perfection after the cars were fully restored the dealership carefully maintained them by setting the cars on jack stands so the tires maintained air pressure starting the engines every weeks and changing the oil every months in addition the dealership kept the classic cars indoors to protect them from inclement weather initially the classic cars were kept at the dealership or in mr taylor’s garage and later were moved to a building the dealership bought that was located across the street from its main showroom the cars were eventually moved to three adjacent buildings in galveston texas the galveston property that the dealership purchased to provide the classic cars with a climate-controlled environment and to expose them to the public 6the galveston property was acquired by david taylor realty inc another member of the affiliated_group 7petitioner decided to operate the galveston property as a museum and charge admission petitioner named the property the david taylor classic car museum operating the galveston continued the dealership intended to recoup its costs of restoring the classic cars by selling them at a profit in the dealership sold a packard convertible for dollar_figure earning a profit of dollar_figure the dealership made three more sales that year and three in the succeeding year the dealership thereafter strategically began acquiring more classic cars and increasing its participation in promotional events to generate interest win competitions and service the wealthy clientele the dealership hoped would follow this plan was abruptly derailed in when mr taylor died within a month of being diagnosed with lung cancer mr taylor’s shares in the dealership represented most of the value of his estate to raise money for the estate_tax mr taylor’s estate requested a liquidation of the dte shares petitioner agreed to a sec_303 stock_redemption and resolved to sell the classic cars to raise the necessary capital the dealership hired a broker and sold approximately classic cars during and the years at issue continued property as a museum allowed the dealership to recoup some of the overhead costs for maintaining and storing the cars while still holding them for sale the museum was open to the public from through 8the dealership sold a total of vehicles and made trades prior to the years at issue the dealership accounted for the new used and classic cars consistently every car was treated as inventory and assigned an individual stock number costs associated with the purchase and restoration of the classic cars were posted to the car’s stock number which allowed a running total of the dealership’s cost_basis in each car the dealership did not deduct any costs as they were incurred nor did the dealership depreciate any of the cars no part of the dealership’s cost_basis in any classic car was recognized except when the car was sold or disposed of the dealership included the sales_price of the car whether new used or classic in the dealership’s gross_receipts and included all accumulated costs of each specific car in the costs of goods sold whenever a car was sold whether new used or classic the dealership reported the gain_or_loss on the sale at ordinary_income rates for all years prior to the years at issue the dealership reported sales on classic cars at ordinary_income rates during the years at issue the dealership reported sales on cars also at ordinary_income rates 9for example the dealership acquired the packard in sold it for dollar_figure in and had total accumulated costs of dollar_figure after paying a commission on the sale of dollar_figure the dealership reported an ordinary gain of dollar_figure on its tax_return for the tax_year ended date petitioner timely filed its forms u s_corporation income_tax return for and reporting the losses at issue upon examination of those returns respondent issued a notice_of_deficiency to petitioner on date determining that the classic cars were held for investment purposes and should be accorded capital_loss treatment not ordinary_loss petitioner filed a petition contesting respondent’s determination and argued that the classic cars were held_for_sale and should be accorded ordinary_income treatment we must therefore determine whether the losses from the sales of the classic cars are ordinary or capital losses opinion we are asked to decide whether the dealership held the classic cars for investment or for sale if the dealership held the classic cars as capital assets for investment then we must sustain respondent’s determinationdollar_figure conversely if the 10a capital_asset is broadly defined as property held by the taxpayer whether or not connected with his trade_or_business subject_to a number of exceptions sec_1221 these exceptions include stock_in_trade property of a kind that is properly included in a taxpayer’s inventory and property_held_primarily_for_sale to customers in the ordinary course of a taxpayer’s trade_or_business sec_1221 the u s supreme court has defined primarily as used in sec_1221 to mean principally or of first importance 383_us_569 526_f2d_409 5th cir the continued dealership held the classic cars for sale to customers then we must find for petitioner we begin with who has the burden_of_proof a burden_of_proof the commissioner’s determination in the notice_of_deficiency is generally presumed to be correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 if a taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s tax_liability however the burden shifts to the commissioner with respect to that issue assuming the taxpayer meets certain other requirementsdollar_figure sec_7491 the burden_of_proof does not shift unless the taxpayer has complied with the substantiation requirements maintained required records and cooperated with the commissioner’s reasonable requests for witnesses information and meetings sec_7491 and b the taxpayer has the burden of establishing that each requirement of sec_7491 has been met 116_tc_438 respondent concedes that continued question whether property is held primarily_for_sale_to_customers in the ordinary course of one's business is purely factual 63_tc_149 sec_7491 applies to examinations commenced after date and therefore applies to this case involving tax years and petitioner has met the cooperation and substantiation requirements but argues that petitioner has not met the credible_evidence requirement we disagree credible_evidence means the quality of evidence the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted see h rept pincite 1998_3_cb_747 see also 394_f3d_1030 8th cir affg tcmemo_2003_212 edwards v commissioner tcmemo_2005_52 petitioner introduced evidence with respect to the factual issue in the case through witness testimony and business records of the dealership sufficient in the absence of contrary evidence to prove by a preponderance_of_the_evidence that the classic cars were inventory held primarily_for_sale_to_customers in the ordinary course of business specifically petitioner produced evidence that it advertised the classic cars for sale sold a substantial number of classic cars and consistently reported the sales at ordinary_income rates and consistently treated the classic cars as inventory on its corporate books we find this evidence credible as to the factual issue in dispute and thus sufficient to shift the burden to respondent under sec_7491 to prove the classic cars were held as an investment and subject_to capital treatmentdollar_figure b williford factors our court generally uses a number of factors to determine whether property is held for investment or held_for_sale see williford v commissioner t c memo 1992-dollar_figure in williford we examined whether a taxpayer’s art collection was held primarily_for_sale_to_customers in the ordinary course of business the taxpayer in williford was a part-time art dealer 12petitioner also argues that respondent must abide by revrul_75_538 1975_2_cb_35 which presumes that a taxpayer engaged in the trade_or_business of selling motor vehicles holds its vehicles primarily for sale and not as an investment we find it unnecessary to address revrul_75_538 supra because we find that the evidence favors petitioner’s position as to the character of the classic cars irrespective of the presumption 13other courts use similar factors to determine whether property is held for investment or for sale for example the court_of_appeals for the fifth circuit where appeal will lie uses the following factors the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer’s efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales the use of a business office for the sale of the property the character and degree of supervision or control exercised by the taxpayer over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales 417_f2d_905 5th cir citing 224_f2d_353 5th cir see also 57_tc_546 six factors 54_tc_1278 nine factors the factors are usually used to classify real_estate in williford v commissioner supra the factors were used to classify artwork we have found no cases where the factors were used to classify cars and bought some paintings for resale and others for investment the taxpayer kept separate his private art collection and the paintings for resale the taxpayer classified the paintings in his private collection as capital assets and reported capital_gains on the sale of these paintings the commissioner objected to the capital treatment arguing that the taxpayer was an art dealer and derived the sales proceeds in the ordinary course of business the tax_court agreed with the taxpayer and held that the paintings were capital assets held for investment the court used eight factors to analyze whether the art collection was held primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business the eight factors are frequency and regularity of sales the substantiality of sales the duration the property was held the nature of the taxpayer’s business and the extent to which the taxpayer segregated the collection from his or her business inventory the purpose for acquiring and holding the property before sale the extent of the taxpayer’s sales efforts by advertising or otherwise the time and effort the taxpayer dedicated to the sales and how the sales proceeds were useddollar_figure williford v commissioner supra see also bramblett v 14petitioner and respondent both deem the last factor inconclusive and not relevant and we therefore do not address it generally this factor indicates that assets are held_for_sale where the taxpayer uses sales proceeds to replenish continued commissioner 960_f2d_526 5th cir 615_f2d_171 5th cir 526_f2d_409 5th cir we apply these factors to determine whether the dealership held the classic cars for investment or for sale frequency and regularity of sales the frequency and regularity of sales are among the most important factors in determining whether an asset is held for investment or as inventory suburban realty co v united_states supra pincite cited by williford v commissioner supra see also biedenharn realty co v united_states supra pincite 74_tc_187 223_f2d_709 5th cir frequency of sales alone is not sufficient to establish a taxpayer is engaged in selling assets as a business the inference generally is that frequent sales serve as an indicium that the assets are being held_for_sale while infrequent sales serve as an indicium that the assets are being held for investment whether the number of sales was sufficiently frequent must be viewed in the context of the particular industry at issue continued inventory see williford v commissioner supra citing bittker lokken federal taxation of income estates and gifts par pincite par pincite 2d ed 227_f2d_265 5th cir and 223_f2d_709 5th cir revg 22_tc_533 respondent and petitioner have provided us with no caselaw concerning the sale of classic cars or cars in general but rather have highlighted cases concerning sales of real_estate and artworkdollar_figure each case turned on the unique facts at issue and we can discern no standard from the caselaw to apply here we therefore view the frequency of sales factor in the context of our own facts and apply no standardized test to determine whether the sales were sufficiently frequent petitioner sold cars over approximately yearsdollar_figure the parties focus on different time periods to support their arguments petitioner focuses upon the higher number of sales in the years at issue to argue that the cars were held_for_sale as inventory in contrast respondent focuses upon the smaller number of sales between and to argue that the cars were held for investment purposes the holding purpose inquiry begins at the time the property is acquired and spans the entire course 15real property was held_for_sale where the taxpayer sold lots in years and lots in years see biedenharn realty co v united_states f 2d pincite 322_f2d_122 5th cir affg in part and revg in part 38_tc_153 artwork was held for investment where the taxpayer sold eight paintings in years see williford v commissioner supra 16the dealership owned more than classic cars during the time that the museum was open of ownershipdollar_figure suburban realty co v united_states supra pincite we first note that sales increased in the years at issue for understandable reasons mr taylor died unexpectedly at age and petitioner’s board agreed to redeem the shares of dte under sec_303 that mr taylor owned before his death the increase in sales does not negate a finding that the cars were previously held_for_sale petitioner explains that the dealership sold fewer classic cars in the earlier years because it was in the nascent phase of building inventory restoring the cars establishing a reputation and publicizing the classic cars to potential clientele but that the cars were nonetheless held_for_sale at all timesdollar_figure we found testimony for the dealership compelling and find the total number of sales sales over years and sales over the years at issue sufficiently frequent to support a finding that the classic cars were held_for_sale this factor favors petitioner 17we also note that we need not decide the precise moment that the cars were held_for_sale under fifth circuit caselaw see 615_f2d_171 ndollar_figure 5th cir 18specifically four were sold in three were sold in three were sold in one was sold in and the remainder were sold in and substantiality of sales courts generally view frequent sales generating substantial income as tending to show that property was held_for_sale rather than for investment suburban realty co v united_states supra pincite biedenharn realty co v united_states supra where substantial profits result from capital appreciation however and not from the taxpayer’s efforts infrequent sales generating large profits tend to show that the property was held for investment williford v commissioner tcmemo_1992_450 citing bramblett v commissioner supra while the cars in this case appreciated in value most of the gains from the sales were due to the dealership’s efforts in restoring and refurbishing the cars further the dealership consistently sold the classic cars before the years at issue for a profit with the exception of two sales the dealership reported all sales at ordinary_income rates as it did for sales of new and used cars this factor favors petitioner duration of ownership longer holding periods suggest an asset is held for investment see williford v commissioner supra the court in williford found that holding periods of years and years served as indicia that the paintings were held for investment the classic cars in this case were held to years of the classic cars sold prior to the years at issue seven were held less than years one was held less than years and one was held less than years none of the classic cars were held for as long as the periods set forth in williford moreover in williford the paintings did not require work akin to the extensive time and effort the dealership devoted to refurbishing and restoring the classic cars the attendant length of ownership is therefore longer in the case of value- added classic cars in comparison the dealership’s new and used cars were held shorter periods for readily apparent reasons respondent’s argument comparing the shorter periods for the new and used cars vis-a-vis the classic cars therefore is not dispositive the value of the new and used cars as petitioner explained depreciated quickly demanding quicker turnover in contrast the classic cars appreciated in value over time and consequently did not necessitate the same rapid turnover period we find therefore that the holding_period for the classic cars is consistent with finding the dealership held the classic cars for sale this factor favors petitioner segregation of classic cars from new and used cars property_held_for_sale and property_held_for_investment must be separately identified 371_f2d_996 7th cir revg tcmemo_1966_107 cited by williford v commissioner supra frank h taylor son inc v commissioner tcmemo_1973_82 cited by williford v commissioner supra this factor suggests property segregated from other_property may indicate some assets are held for investment while others are held_for_sale in williford the court found that the paintings held as inventory were kept in a location separate from those held for investment while the classic cars were physically segregated from the new and used cars we find the physical segregation of the cars of no moment a dealership could have numerous physical locations the fact remains that the classic cars were on display to the public at all times in contrast to the paintings the taxpayer held in his home that were not on display to the public moreover the classic cars were held separately in buildings on the galveston property because they required protection from the elements unlike the new and used cars nor do we find segregation of the cars for book purposes significant petitioner explained that it grouped the classic cars as other assets because current_assets were those that could be converted to cash within a year because the classic cars were not typically sold within a year they were listed under other assets this method is consistent with generally_accepted_accounting_principles overall we do not find the segregation of the dealership’s classic cars relevant to our determination whether they were for investment or for sale we therefore find this factor neutral purpose of acquisition this factor relates to whether the taxpayer intended to hold the property for sale or to hold the property for investment williford v commissioner supra respondent argues that the dealership’s application_for exhibition license plates indicates that the dealership did not hold the classic cars for sale instead respondent argues that the exhibition plates essentially meant the classic cars were not for sale as petitioner countered the exhibition plates did not restrict the cars from being sold but merely were a means of informing the public that the classic cars were at least years old respondent also argues that the dealership acquired the classic cars to hold them for investment because mr taylor was passionate about cars in general and classic cars in particular testimony established that every classic car the dealership owned was acquired so it could be sold for a profit we do not find it relevant whether mr taylor was passionate about classic cars the dealership’s accounting treatment of the classic cars was no different from the new or used cars each car whether new used or classic was assigned a stock inventory number any costs associated with the car were added to the basis of that car and no depreciation or current deduction was claimed the dealership reported each car sale whether new used or classic as a sale of inventory at ordinary_income rates see 78_tc_623 an important way of determining the taxpayer’s intent in holding the property is how the property was handled on the taxpayer’s books_and_records that the dealership reported sales at ordinary_income rates in the years prior to the years at issue and consistently held the classic cars out to third parties as inventory bolsters its argument that its purpose was to hold the cars for sale further we cannot accept respondent’s assertion that the primary holding purpose of the classic cars was merely to exhibit them as museum pieces we question whether the dealership would expend effort to acquire rebuild and maintain the classic cars if the purpose were merely to display them stationary at a museum on the contrary each car was rebuilt to near perfection and the dealership maintained standards so that each car could be driveable at any time and therefore command the highest price the dealership started the car engines every weeks and changed the oil every months to maintain them in driving condition designating the galveston property as a museum made business sense as a means to gain exposure for the classic cars specifically and the dealership in general and to cover overhead we found the testimony that the classic cars were acquired as inventory to be honest forthright and credible this factor favors petitioner sales and advertising effort sales and advertising efforts indicate the assets are held_for_sale not investment respondent argues that the dealership did not advertise the classic cars for sale and compares the advertising strategies the dealership used to market the new and used cars with the less overt methods the dealership used to market the classic cars again we find this analogy artificial the holding_period was shorter for new and used cars and the advertising methods consequently more immediate the dealership could be selective in its sales so long as its activity was consistent overall with its treatment of the classic cars as inventory for sale petitioner argues that the dealership used various advertising methods to market the classic cars for sale these included entering the cars in auctions and auto shows displaying the cars at numerous events frequented by wealthy individuals hosting events at the galveston property for wealthy car enthusiasts designing and printing brochures featuring the cars arranging for newspaper and magazine articles about the cars displaying the cars at the dealership and promotional events and publishing a large booklet on the cars personnel of the dealership testified that they referred serious inquiries regarding the classic cars to mr taylor or to a broker retained by the dealership after mr taylor died there was also testimony that mr taylor was frequently on the galveston property negotiating with interested buyers we find that the dealership always held the classic cars as inventory for sale the dealership was merely more flexible regarding the classic car’s price during the years at issue because of the immediate need for capital in addition we find that the dealership made efforts to advertise and sell the classic cars in years before those at issue mr taylor personally negotiated these sales and he would often accompany potential customers on test drives of the cars if a potential customer ever expressed an interest in a classic car testimony established that personnel would direct the potential customer to mr taylor or the broker appointed to sell the classic cars after mr taylor’s death even though as respondent contends the dealership did not market the classic cars as it marketed the new and used cars we find the record replete with evidence that the dealership held the classic cars as inventory for sale mr taylor frequently stated that every classic car was for sale in fact the dealership’s general manager testified that mr taylor said everything was for sale for the right price testimony also indicates that mr taylor rejected a suggestion to form a foundation to own the classic cars mr taylor rejected the suggestion when he learned that the profits from selling the classic cars would go to the foundation rather than the dealership mr taylor wanted the profits to flow to the dealership this factor favors petitioner time devoted to sales activity that a taxpayer devotes little time or effort to the selling of assets may suggest that the assets are held for investment purposes williford v commissioner tcmemo_1992_450 a taxpayer does not hold property for sale if the taxpayer did not initiate sales advertise have a sales office or spend a great deal of time on the transactions 705_f2d_1418 5th cir see also 227_f2d_265 5th cir taxpayer did not list property with real_estate dealers advertise or make efforts to sell the property revg tcmemo_1954_179 we find that the dealership here devoted substantial time to the sales activity this includes the time spent coordinating advertising and promotional events and the time mr taylor spent at classic car shows and auctions negotiating with potential customers as well as the time the broker spent negotiating sales following mr taylor’s death this factor favors petitioner c conclusion the ultimate inquiry in this case is whether the classic cars were held primarily for sale we find that they were we find compelling the dealership’s continuous and consistent treatment of the classic cars as held_for_sale we also find testimony concerning the dealership’s sales efforts credible and persuasive from the date the dealership first acquired a classic car the dealership has been in the business of selling cars the dealership’s classic cars were consistently treated for book purposes and tax purposes as held_for_sale we surmise respondent now objects because of the ordinary losses generated by the sales in the years at issue respondent was apparently content to collect tax at ordinary_income rates on gains from sales of the dealership’s classic cars in prior years we have found that all of the pertinent factors favor petitioner or were neutral the factors however are not dispositive and each case must rest upon its own facts the focus here is upon the statute which excludes from capital_asset treatment property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of his or her trade_or_business sec_1221 see 322_f2d_122 cited by 417_f2d_905 5th cir affg in part and revg in part 38_tc_153 wood v commissioner tcmemo_2004_200 respondent had the burden to prove by a preponderance_of_the_evidence that the classic cars were not held_for_sale he did not meet that burden we conclude that the dealership’s classic cars were held_for_sale and hence qualify for an exception from capital_asset status under sec_1221 accordingly we do not sustain respondent’s determination decision will be entered for petitioner
